                         UNITED STATES DISTRICT COURT

                                    DISTRICT OF ALASKA


  TRICIALYNN BUROKAS, and others
  similarly situated,
                                                     Case No. 4:20-cv-00004-HRH
                       Plaintiff,

         v.                                           ORDER REGARDING
                                                   SETTLEMENT CONFERENCE
  ADAM WOOL and BLUELOON INC.,

                       Defendants.



              Pursuant to MGO 20-13, the Court remains closed through June 1, 2020. As

stated in the Order Regarding Settlement Conference at Docket 16, the Settlement

Conference will proceed telephonically next Friday, May 22, 2020, at 9:00 a.m.

              The Settlement Conference with begin with all parties present via telephone.

Undersigned will then continue settlement discussions by calling each party individually

at the offices of their respective counsel. Video conferencing remains a possibility if the

parties prefer.

              The parties are directed to call (866) 434-5269, Access Code 4591062, from

a landline telephone five minutes prior to the start of the Conference.

              IT IS SO ORDERED this 15th day of May, 2020, at Anchorage, Alaska.


                                                          /s/ Ralph R. Beistline
                                                          RALPH R. BEISTLINE
                                                     Senior United States District Judge


         Case 4:20-cv-00004-HRH Document 17 Filed 05/15/20 Page 1 of 1
